Citation Nr: 1029080	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-22 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut
 
 
THE ISSUES
 
1.  Entitlement to service connection for a skin cancer, to 
include due to exposure to Agent Orange.
 
2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.
 
 
REPRESENTATION

Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARINGS ON APPEAL
 
Appellant, his spouse, and his daughter
 



ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1942 to November 1945 
and from October 1948 to May 1974. 
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Hartford, Connecticut, 
Department of Veterans Affairs (VA) Regional Office (RO).
 
In March 2010, the Board remanded these two issues for further 
development.  In April 2010, the RO granted entitlement to 
service connection for leiomyosarcoma.  Leiomyosarcoma is a 
cancer of the smooth muscle cells.  While smooth muscle cells can 
be present in the skin, leiomyosarcoma is not strictly a "skin" 
cancer.  Hence, the issue of entitlement to service connection 
for a skin cancer remains pending. 
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
 
 
FINDINGS OF FACT
 
1. There is no competent or credible evidence linking a post-
service diagnosis of a skin cancer to service, to include 
exposure to herbicides.
 
2.  The Veteran's bilateral hearing loss has, at worst, been 
manifested by a Roman Numeral Level I hearing loss in the right 
ear, and a Roman Numeral IV loss in the left ear.
 
3.  The evidence in this case does not show such an exceptional 
disability picture that the assigned schedular evaluation for 
bilateral hearing loss is inadequate.
 
 
CONCLUSIONS OF LAW
 
1.  A skin cancer was not incurred or aggravated while on active 
duty, and it may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309(e) (2009).
 
2.  The criteria for an increased disability rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102. 3.159, 
4.85, Diagnostic Code 6100 (2009).
 
3.  The criteria for referral of a bilateral hearing loss for 
consideration on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
September 2006, November 2007, and May and June 2008 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  In the September 2006 
correspondence, VA notified the appellant of how VA determines 
the disability rating and effective date.  He was provided notice 
of the specific rating criteria used to evaluate hearing loss in 
the May and June 2008 correspondence.  The increased rating claim 
was recently readjudicated in an April 2010 supplemental 
statement of the case.  Thus, any timing error as to notice of 
the specific rating criteria was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case or supplemental statement of the case, is sufficient 
to cure a timing defect).
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The RO 
obtained the Veteran's service treatment records.   Pursuant to 
the Board's March 2010 remand, the RO obtained the appellant's VA 
treatment records and afforded him a VA audiological 
examination.  The March 2010 VA examiner addressed the effect of 
the claimant's hearing loss disability on his employment and 
daily activities.  
 
VA did not provide the Veteran with an examination as to the 
claim of entitlement to service connection for a skin cancer.  
The Board finds that an examination was not necessary to decide 
the merits of this claim.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs and 
symptoms of a current disability; the record indicates that the 
disability or signs and symptoms of disability may be associated 
with active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Admittedly, the threshold to trigger the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Here, however, the evidence of record is sufficient 
to decide this claim.  
 
While there is competent evidence that the appellant has had skin 
cancer there is no competent evidence, based on the facts 
involving his case, that skin cancer is related to service, to 
include in-service exposure to herbicides.  Thus, there is no 
requirement that VA provide an compensation examination or obtain 
an opinion.  
 
There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.
 
Entitlement to service connection for a skin cancer to 
include due to Agent Orange exposure.
 
Governing law and regulations
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War shall be 
presumed to have been exposed during such service to herbicide 
agents, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be presumed 
to have been exposed to herbicide agents shall be the last date 
on which he served in Vietnam during the Vietnam era.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).
 
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  The list of diseases does not include skin cancer.  
The Secretary of VA specifically determined that the existing 
evidence did not warrant a presumption of service connection 
based on exposure to herbicides in the Republic of Vietnam for 
melanoma and non-melanoma skin cancer.  75 Fed. Reg. 32,540 (June 
8, 2010).
 
Even if the statutory presumptions are inapplicable, however, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that the Veterans Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a claimant from 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).
 
Analysis
 
The Board has reviewed all service and all VA treatment records.  
These records do not include any opinion linking a skin cancer to 
service, to include sun exposure in Vietnam or exposure to Agent 
Orange.  Although the Veteran was treated for skin symptomatology 
in service, to include a papilloma, these records also do not 
reveal any competent evidence of a skin cancer in-service, or a 
compensably disabling skin cancer within a year of the claimant's 
separation from any term of active duty.  Rather, the only 
evidence linking the disorder to service are the statements and 
testimony of the appellant and his spouse.  Skin cancer is a 
disorder for which lay evidence of etiology is not competent 
nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  While the Veteran and his spouse can attest to factual 
matters of which they had first-hand knowledge, they are not 
competent to offer a medical opinion linking a skin cancer to 
service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  
 
There is competent evidence that the Veteran has had skin cancer, 
however, without competent evidence linking the disorder to 
service, the benefit sought on appeal cannot be granted.  
 
The claim is denied.
 


Entitlement to an increased (compensable) rating for 
bilateral hearing loss.
 
Governing law and regulations
 
A rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric designations 
assigned based on audiometric test results.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the puretone 
threshold average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided 
by four.  These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear, and 
these auditory acuity levels are entered into another table of 
the Rating Schedule to determine the percentage disability 
rating.  38 C.F.R. § 4.85.
 
An exceptional pattern of hearing loss occurs when the pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or 
more, or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86.  In exceptional pattern cases, the rating specialist will 
determine the Roman Numeral designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  In the instant case, as will be shown below, the 
Veteran has demonstrated an exceptional pattern of hearing loss; 
therefore, 38 C.F.R. § 4.86 and Table VIA will be considered.
 
Analysis
 
In September 1974, entitlement to service connection for a 
bilateral hearing loss was granted, and a zero percent disability 
rating was assigned.  In August 2007, the RO denied an increased 
rating for bilateral hearing loss.
 
A 10 percent evaluation requires competent evidence of at least a 
Roman Numeral Level IV hearing loss in one ear and a Roman Number 
Level III in the other ear.  38 C.F.R. § 4.85-4.86.  A review of 
the October 2006, April 2008, and March 2010 VA examination 
reports shows that at worst the Veteran's hearing loss has been 
manifested by a Roman Numeral Level IV hearing loss in the left 
ear.  These reports, however do not show that the hearing loss 
has been manifested by at least a Roman Numeral Level III hearing 
loss in the right ear.
 
At the October 2006 VA examination, the puretone thresholds at 
the frequencies of 1000, 2000, 3000, and 4000 hertz were 35, 45, 
60, and 65, in the right ear, respectively.  The average puretone 
threshold for the right ear was 51 decibels.  Speech 
discrimination was 94 percent in the right ear.  The puretone 
thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz 
were 45, 60, 75, and 80, in the left ear, respectively.  The 
average puretone threshold was 65 decibels for the left ear.  
Speech discrimination was 80 percent in the left ear.
 
The October 2006 VA audiological findings correspond to a level I 
hearing loss in the right ear and a level IV hearing loss in the 
left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a 
designation of a level I hearing loss in one ear and a level IV 
hearing loss in the other warrants the assignment of a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.
 
At the April 2008 VA examination, the puretone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 hertz were 40, 45, 60, 
and 65, in the right ear, respectively.  The average puretone 
threshold for the right ear was 53 decibels.  Speech 
discrimination was 92 percent in the right ear.  The puretone 
thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz 
were 45, 55, 70, and 75, in the left ear, respectively.  The 
average puretone threshold was 61 decibels for the left ear.  
Speech discrimination was 84 percent in the left ear.
 
The April 2008 VA audiological findings correspond to a level I 
hearing loss in the right ear and a level III hearing loss in the 
left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a 
designation of a level I hearing loss in one ear and a level III 
hearing loss in the other warrants the assignment of a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.
 
The March 2010 VA examination report reflects that the examiner 
determined that the audiometric testing results were not adequate 
for rating purposes.  The examiner noted that the Veteran was 
very distracted throughout the testing and required several 
redirections and prompts to stay on task.  The Veteran, 
unfortunately, was noted to be suffering from dementia and he was 
unable to complete the entire test.  Therefore, the Board will 
not use the audiometric results from this examination in rating 
the Veteran's bilateral hearing loss.
 
The Board has considered the application of 38 C.F.R. § 4.86.  
Nonetheless, the Veteran's hearing loss does not meet the 
criteria under that section.  Each loss at the four specified 
frequencies is not 55 decibels or greater in either ear.  
Moreover, the appellant's hearing tests do not show a result of 
30 decibels or less at 1000 hertz and 70 decibels or more at 2000 
hertz.  Therefore, the rating under 38 C.F.R. § 4.85 is the 
correct rating under the regulations for the Veteran.  
 
The RO did not consider whether referral for extraschedular 
consideration is warranted.  The representative, however, in a 
July 2010 appellant's post-remand brief, in essence presented 
argument on extraschedular consideration by noting the findings 
of functional impairment from the March 2010 VA examination 
report.  Therefore, the matter of extraschedular consideration 
has been raised by the representative and the Veteran is not 
prejudiced by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).
 
The threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board 
finds that the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The claimant's hearing loss has been evaluated under 
the applicable diagnostic code that has specifically contemplated 
the level of occupational impairment caused by the disability.  
 
The Board considered the holding in Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  In that decision, the United States Court 
of Appeals for Veterans Claims (Court) noted that, unlike the 
rating schedule for hearing loss, the extraschedular provisions 
did not rely exclusively on objective test results to determine 
whether referral for an extraschedular rating was warranted.  The 
Court held that in addition to dictating objective test results, 
a VA audiologist must fully describe the functional effects 
caused by a hearing disability in the final report.  Martinak, 21 
Vet. App. at 455.
 
The March 2010 VA examiner stated that given that the Veteran was 
able to converse and provide case history information without 
visual cues at a level of 65 decibels, his current hearing loss 
should have little effect on his ability to do work.  The 
examiner added that the claimant may experience some difficulty 
when in the presence of background noise and with multiple 
speakers.  The examiner described the functional impairment from 
the current hearing loss as being mild in severity.  

The evidence of record does not reflect that the appellant's 
bilateral hearing loss causes a marked interference with 
employment, or necessitates any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Therefore, referral for 
assignment of an extra-schedular evaluation in this case is not 
in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).
 
The appeal is denied.
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
  



ORDER
 
Entitlement to service connection for skin cancer to include due 
to exposure to Agent Orange is denied.
 
Entitlement to an increased (compensable) rating for bilateral 
hearing loss is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


